Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER AMENDMENT AND REASONS FOR ALLOWANCE

Claims 1, 3, 4, 10-12, and 14-17 of V. Pore et al., US 16/406,532 (May 8, 2019) are pending and in condition for allowance.  

Examiner Amendment

Examiner Amendment

An Examiner’s amendment to the record is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Andrew N. Merickel on March 15, 2021.  

Amend the claims as follows:

4.  The method of Claim 1, wherein forming a mixture comprises adding naphthalene.  

Cancel claim 5.  


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of 

The Instant Claims are Free of the Art or Record

The closest prior art of record to the instant claims is Xiao et al, US 20090137100 A1 (May 28, 2009) in view of English-Language Translation of H. Bürger et al., 3 Inorg. Nucl. Chem. Letters, 549-552 (1967) (“Bürger”).  

As discussed in the previous Office action, Xiao teaches a method to form GST films and Te films using a CVD process.  Xiao at page 1, [0010].  Xiao teaches that GST films are deposited from tellurium generated by the reaction of selected silyltellurium precursor compounds with alcohols.  Xiao at page 1, [0011].  Xiao teaches that the silyltellurium precursor compounds or of the formula (R1R2R3Si)2-Te, wherein R1-R3 are individually an alkyl group or alkenyl group with 1 to 10 carbons as chain, branched, or cyclic, or an aromatic group.  Xiao at page 1, [0012]; page 2, [0019].  Xiao further teaches that these precursors may be introduced into a deposition chamber and subject to ALD cycles.  Xiao at pages 2-3, [0020]-[0029].  Xiao illustrates the ALD reaction using hexamethyldisilyltellurium.  Xiao at page 2, [0022].  


Significantly, while Xiao teaches precursor compounds or of the formula (R1R2R3Si)2-Te generally, 

wherein R1-R3 are individually an alkyl group or alkenyl group with 1 to 10 carbons as chain, branched, or cyclic, or an aromatic group.  

Xiao does not teach ethyl as a specific identity for any of R1, R2, or R3, let alone a compound where all six of R1, R2, and R3 are ethyl.  

As summarized by the scheme below, however, Xiao teaches a compound where all of R1, R2, and R3 are methyl.  And in Example 1, Xiao teaches the synthesis of powder and lithium hydride in tetrahydrofuran (THF) followed by adding trimethylsilylchloride.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Xiao Example 1 differs from the instantly claimed process of claims 1, 3, 10-12 and 14-16 only in that the product is hexamethyldisilyltellurium, whereas the instantly claimed product is hexaethyldisilyltellurium (methyl versus ethyl) and Xiao employs lithium hydride, whereas the instant claims recite elemental Group IA metal.  This disclosure of Xiao can be found in Xiao’s priority document, US 60/990,386 (Nov. 27, 2007), at page 6, Example 1.  

Thus, this is not a case where one methyl group of a prior art compound is replaced with a methyl group, rather all six methyl groups of the prior art Xiao compound must be replaced by ethyl to arrive at the instantly claimed compound.  

Applicant persuasively argues that hexamethyldisilyltellurium and hexaethyldisilyltellurium are not art-known equivalents and there no art of record teaching that hexaethyldisilyltellurium would be suitable for use in the process of Xiao.  In fact, official notice is taken that (and in view of the evidence presented in the Reply) the replacement of six ethyl groups with six methyl groups is expected by one of ordinary skill in the art to raise the boiling point of the instantly claimed product over that of the prior art product.  And as Applicant persuasively argues, volatility of the precursor is expected to be an important consideration in vapor deposition reactions.  In any case, the important point for allowance is that while Xiao teaches that R1, R2, and R3 may be individually selected from a number of alternatives (including alkyl), the art of record provides no specific motivation to choose ethyl for all six occurrences of R1, R2, and R3 or to replace all six methyl groups of the Xiao compound with ethyl.  

Applicant’s claims are not obvious pursuant to 35 U.S.C. § 103 because Xiao does not provide sufficient motivation to seek the instantly claimed product (i.e., hexaethyldisilyltellurium) and therefore Xiao does not motivate one of ordinary skill in the art to seek to modify the Xiao synthetic procedure according to Bürger so as to arrive at the instantly claimed process. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  Thus, the primary reason for non-obviousness is that rational/reasoning, based on the art of record, cannot be provided to motivate one of ordinary skill in the art to seek hexaethyldisilyltellurium.   Such motivation is lacking because the cited references fail to a substantial utility.  MPEP § 2144.09(VI).

It should be noted that the instant claims are considered supported at least by US 61/117,896 (Nov., 25, 2008) and thus V. Pore et al., 131 Journal of the American Chemical Society, 3478-3480 (2009) is not considered prior art.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622